Order entered November 22, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00740-CR

                                KURNICUS HAYES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-30966-T

                                           ORDER
       The record was due October 1, 2016. By postcard dated October 4, 2016, we notified

court reporter Mary Snider that the record was overdue and directed her to file the record within

thirty days.   To date, the reporter’s record has not been filed, and the Court has had no

communication regarding the reporter’s record.

       Therefore, the Court ORDERS the trial court to make findings of fact regarding whether

appellant has been deprived of the reporter’s record because of ineffective counsel, indigence, or

for any other reason.

      The trial court shall first determine whether appellant desires to prosecute the appeal. If
       the trial court determines that appellant does not desire to prosecute the appeal, it shall
       make a finding to that effect.
       If the trial court determines that appellant desires to prosecute the appeal, it shall next
        determine whether appellant is indigent and entitled to proceed without payment of costs
        for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
        trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
        court is ORDERED to take such measures as may be necessary to assure effective
        representation, which may include appointment of new counsel. If the trial court finds
        appellant is not indigent, it shall determine whether retained counsel has abandoned the
        appeal.

       The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.




                                                       /s/    LANA MYERS
                                                              JUSTICE